number release date id office uilc cca_2009030611083719 ----------- from ---------------------- sent friday march am to ------------------------- cc subject your request for assistance in consultation with the counsel collection experts below is the analysis your requested to insert in your letter to the congressman if you need further assistance let me know a taxpayer is not entitled to a refund or a credit of the overpayment after the rsed the plain language of sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d e and f refund any balance to such person sec_6402 see also sec_301_6402-1 a recent tax_court case crum v commissioner tcmemo_2008_216 is similar to the present case in crum the service processed substitute for returns for and payments both voluntary and involuntary were applied to satisfy the liabilities years later the taxpayers filed returns for those years claiming overpayments in the context of an offer-in- compromise made during a cdp hearing in connection with later years the taxpayers asserted that the overpayments were available to partially satisfy the liabilities for the cdp years the tax_court held that because the rsed had expired the taxpayers’ claimed overpayments were not available for refund or for offset against liabilities for the cdp years in keeping with the statutory requirements of sec_6402 and sec_6511 numerous irm provisions state that time-barred overpayments must be forwarded to excess collections which is what the service did in this case see eg irm irm irm irm irm and irm voluntary and involuntary payments are not treated differently because the applicable code sections do not distinguish between voluntary and involuntary payments there are certain circumstances under which it matters whether payments are voluntary or involuntary such as designation of payments but sec_6401 and sec_6402 do not differentiate between the two for example crum cited above involved overpayments that resulted from both voluntary and involuntary payments in addition we note that that the present case involves levy proceeds does not implicate sec_6343 which provides for the return of levied property to the taxpayer under certain circumstances that provision is not applicable here under sec_6343 the service is authorized to return levy proceeds under certain circumstances the levy was premature or otherwise not in accordance with the service’s administrative procedures after the levy the taxpayer entered into an installment_agreement to satisfy the liability for which the levy was made the return of proceeds will facilitate the collection of the tax_liability for which the levy was made and the return of the proceeds would be in the best interests of the taxpayer and the best interests of the united_states none of those circumstances are present here moreover money levied upon can only be returned before the expiration of nine months from the date of the levy sec_6343 sec_301_6343-3 while this case does involve levy proceeds it is not a return of property case under sec_6343 rather it is a refund credit case under sec_6402 the applicable_period of limitations is set forth in sec_6511 of the code
